THE THIRTEENTH COURT OF APPEALS

                                    13-15-00367-CR


                               THE STATE OF TEXAS
                                        v.
                           FELICIANO VILLARREAL PEREZ


                                   On Appeal from the
                      93rd District Court of Hidalgo County, Texas
                            Trial Cause No. CR-0093-91-B


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court REVERSED and RENDERS judgment that

Perez’ motion for judicial clemency be DISMISSED for lack of jurisdiction.

      We further order this decision certified below for observance.

July 7, 2016